Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Detailed Action
This is a first action the merits (FAOM) to this instant application filed on 23 January 2020 in which claims 1-20 are pending. Claims 1, 14 and 20 are independent. Claims 2-13 and 15-19 are dependent.

Foreign Priority Acknowledged
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 



Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 1, the claim is allowed because the prior art of the record neither disclose nor reasonably suggests a system for determining a filed map comprising a processor wherein the processor causes the system to perform operation including:
determining a target function with an off-resonance frequency as an independent variable,
 wherein the target function includes a phase deviation term and a sparsity constraint term, the phase deviation term is constructed based on multiple phase deviations, each phase deviation corresponds to two images acquired at each pair of the multiple pairs of the adjacent echo times, and the sparsity constraint term is constructed based on at least one sparsity parameter of the off-resonance frequency in at least one transform domain”, as stated in the claim in association with the remaining claim features. More specifically, the prior art of the record lacks any description of determining a field map including a combination of both a phase deviation term and a sparsity constraint term where the sparsity constraint term is constructed based on at least one sparsity parameter of off-resonance frequency.
As to dependent claims 2-13, these claims are allowed because each of these claims depends from allowed independent claim 1.
As to independent claims 14 and 20, these claims are allowed because each of these claims contains subject similar to that found in claim 1 for which claim 1 is found to be allowable.
As to dependent claims 15-19, these claims are allowed because each of these claims depends from allowed independent claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER, PhD
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852